Appellate Case: 22-7008     Document: 010110778568      Date Filed: 12/07/2022   Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                        Tenth Circuit

                              FOR THE TENTH CIRCUIT                       December 7, 2022
                          _________________________________
                                                                        Christopher M. Wolpert
                                                                            Clerk of Court
  RONNIE M. CHANCE,

        Plaintiff - Appellant,

  v.                                                         No. 22-7008
                                                (D.C. No. 6:20-CV-00373-RAW-SPS)
  JARRED ROBERTS; STARLA                                     (E.D. Okla.)
  PHILLIPS; SHARON MCCOY;
  CHERI ATKINSON,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before TYMKOVICH, PHILLIPS, and EID, Circuit Judges.
                  _________________________________

       Ronnie M. Chance, proceeding pro se, sued various Oklahoma prison officials

 under 42 U.S.C. § 1983, alleging violations of his Eighth Amendment right to be free

 from cruel or unusual punishment. The district court ruled against him on all of his

 claims, and also made a number of procedural rulings with which he disagrees. For




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-7008    Document: 010110778568         Date Filed: 12/07/2022   Page: 2



 the reasons explained below, we affirm in part, reverse in part, and remand for

 further proceedings.

 I.    BACKGROUND & PROCEDURAL HISTORY

       At all times relevant to this lawsuit, Chance was a prisoner in the custody of

 the Oklahoma Department of Corrections (ODOC) and housed at the Jess Dunn

 Correctional Center. 1 In August 2020, he filed a § 1983 lawsuit in the United States

 District Court for the Western District of Oklahoma, later transferred to the Eastern

 District. The latter court screened his complaint and ordered him to amend it, which

 he did. The amended complaint (still the operative complaint) named four prison

 officials (collectively, “defendants”):

       •      Jarrod Roberts, the prison’s healthcare administrator;

       •      Starla Phillips, head of food services at the prison;

       •      Sharon McCoy, the warden; and

       •      Cheri Atkinson, an employee at ODOC’s central office for medical

              matters.

 Chance accused defendants of numerous wrongs, mostly having to do with failure to

 provide proper medical care. Chance attached voluminous exhibits, such as the

 administrative grievances he filed about these issues.




       1
         After this appeal was fully briefed, Chance discharged his sentence and was
 released from ODOC custody. But, to the extent he could recover damages for his
 allegedly unconstitutional treatment in prison, his case is not moot. See, e.g.,
 Wirsching v. Colorado, 360 F.3d 1191, 1196 (10th Cir. 2004).
                                            2
Appellate Case: 22-7008     Document: 010110778568        Date Filed: 12/07/2022     Page: 3



       The district court ordered ODOC to prepare a Martinez report concerning

 Chance’s allegations. 2 About two-and-a-half months later, defendants filed the

 report, which largely focused on whether Chance had exhausted his administrative

 remedies. The report included numerous exhibits, most of which duplicated what

 Chance had already attached to his complaint.

       Defendants then filed a motion to dismiss with an alternative request for

 summary judgment (MTD/MSJ). They argued, based on documents from the report,

 that Chance had not exhausted his administrative remedies as to any claim. They

 alternatively argued on the merits that he failed to state any viable claim, still relying

 on documents from the report. Finally, they argued that they were entitled to

 qualified immunity.

       Chance responded in opposition. 3 Ultimately, the district court ruled:




       2
         A Martinez report is a procedure first approved in Martinez v. Aaron,
 570 F.2d 317, 319 (10th Cir. 1978). As we later explained, the district court may
 “direct prison officials to respond in writing to the [prisoner’s] various allegations,
 supporting their response by affidavits and copies of internal disciplinary rules and
 reports. The purpose of the Martinez report is to ascertain whether there is a factual
 as well as a legal basis for the prisoner’s claims.” Gee v. Estes, 829 F.2d 1005, 1007
 (10th Cir. 1987).
       3
          Chance filed what he captioned as a cross-motion for summary judgment.
 But the document argued that there were “no grounds for dismissal or summary
 judgment in favor of the Defendants.” R. vol. III at 314; see also id. at 348 (“For
 reasons set forth in this pleading the Defendants are not entitled to summary
 judgment or dismissal.”). So, in substance, the document was a response, and the
 district court appropriately treated it as such. We accordingly reject Chance’s
 argument that the district court should have treated this document as a true summary
 judgment motion.
                                             3
Appellate Case: 22-7008    Document: 010110778568           Date Filed: 12/07/2022   Page: 4



        •      Chance had exhausted one of his claims (regarding the need for a

               medical diet), but that claim failed on the merits;

        •      an alleged equal protection violation was both unexhausted and failed

               on the merits;

        •      Chance failed to plead a proper supervisory-liability claim against

               McCoy or Atkinson; and

        •      Chance failed to exhaust all other claims.

 Accordingly, the district court granted defendants’ MTD/MSJ and entered final

 judgment.

        Chance timely appealed, and we have jurisdiction under 28 U.S.C. § 1291.

 We will provide more details about Chance’s claims, the parties’ arguments, and the

 district court’s reasoning as they become relevant to the issues addressed below.

 II.    STANDARD OF REVIEW

        Because the district court treated one of its rulings—regarding supervisory

 liability—as a pure failure to state a claim, it dismissed under Federal Rule of Civil

 Procedure 12(b)(6). As to the remainder of its rulings, the district court said it was

 granting summary judgment, presumably because it was relying on documents

 attached to the Martinez report. We review both types of rulings de novo. See, e.g.,

 Twigg v. Hawker Beechcraft Corp., 659 F.3d 987, 997 (10th Cir. 2011) (summary

 judgment); Janke v. Price, 43 F.3d 1390, 1391 (10th Cir. 1994) (dismissal for failure

 to state a claim).



                                             4
Appellate Case: 22-7008       Document: 010110778568     Date Filed: 12/07/2022    Page: 5



 III.   ANALYSIS

        A.      Medical Need for a Special Diet

        Chance pleaded that Phillips, Roberts, and McCoy violated his Eighth

 Amendment right to adequate food in prison between February and August 2019.

 The district court found that Chance exhausted this claim but it failed on the merits.

 Defendants argue on appeal, however, that Chance failed to exhaust all his claims—

 which would necessarily include this one.

        To sort this out, we will first describe the exhaustion procedure generally. We

 will then describe how that procedure played out with respect to Chance’s medical-

 diet claim, and how the district court resolved the exhaustion question. Then we will

 return to defendants’ argument that he failed to exhaust the claim.

                1.    Exhaustion of Administrative Remedies in Oklahoma Prisons

        Prisoners may not sue based on prison conditions “until such administrative

 remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). During the

 timeframe relevant to this lawsuit, Oklahoma required a prisoner to take the

 following steps to exhaust his or her claim:

             1) talk to the appropriate staff member;

             2) submit a written Request to Staff (RTS) on the approved form within

                seven days;

             3) submit a written grievance on the approved form no more than fifteen

                days after receiving a response to the RTS; and



                                             5
Appellate Case: 22-7008      Document: 010110778568       Date Filed: 12/07/2022     Page: 6



            4) file an appeal on the approved form to the Administrative Review

                 Authority (ARA) (or, for medical complaints, to a separate entity known

                 as the Medical ARA) no more than fifteen days after receiving a

                 response to the grievance.

        Also, if the prisoner has received no response to an RTS (see step 2) within

 thirty days, then, no later than sixty days after submitting it, the prisoner “may file a

 grievance” (see step 3) specifically about “the issue of the lack of response.” R. vol.

 III at 252. 4

                 2.    Additional Background

        We now turn to Chance’s efforts to grieve the lack of a proper diet. The

 record does not say whether Chance ever spoke informally with the relevant actors

 about this issue, as required by step 1 of the grievance process. But defendants do

 not argue that Chance failed to satisfy step 1. We will therefore focus on his efforts

 to fulfill steps 2, 3, and 4. Cf. Woodford v. Ngo, 548 U.S. 81, 101 (2006) (“[T]he

 PLRA exhaustion requirement is not jurisdictional . . . .”).

        The events relevant to Chance’s medical-diet claim happened between January

 and August 2019. In mid-January of that year, an outside physician saw Chance for

 symptoms of gastroesophageal reflux disease (GERD) and recommended that he


        4
          The district court described this feature of the grievance policy—i.e.,
 submitting a grievance about the lack of response to an RTS—as a mandatory step in
 the exhaustion process, if applicable. On appeal, Chance strenuously argues that the
 policy is permissive on this point, not mandatory. We need not resolve this question
 because we cannot find where the district court deemed any claim unexhausted for
 failure to file a grievance about the lack of response to an RTS.
                                              6
Appellate Case: 22-7008      Document: 010110778568       Date Filed: 12/07/2022    Page: 7



 adopt a “GERD diet.” R. vol. III at 193. On February 4, Chance sent an RTS to

 Phillips (the prison’s food service supervisor) stating that he had been “prescribed” a

 Mediterranean diet, and asking, “Do you offer this diet here?” R. vol. II at 73.

 Phillips responded on February 19 that the prison “offer[ed] healthy heart or

 vegetarian.” Id. 5 During this same timeframe, Chance was corresponding with the

 prison chaplain, asking to change his religious preference to messianic Jew, and then

 to be placed on the list for a kosher diet. 6

        It is not clear what happened between February 19 and April 19. On the latter

 date, however, Chance signed a “Kosher/Halal Diet Request Form.” Id. at 71. The

 form required the requesting inmate to agree, among other things, not to barter the

 prepackaged meals. The form also stated, “Due to ordering and shipping

 requirements, it can take up to 60 days before you begin receiving the diet, depending

 on the shipping and storage options available.” Id. The chaplain approved Chance’s

 request form the same day (April 19).




        5
          In truth, it is difficult to say who responded to this RTS, or any of the other
 RTS’s described below, because the signatures on these responses are illegible. But
 the court must draw reasonable inferences from the summary judgment record in
 Chance’s favor. See Twigg, 659 F.3d at 997. It is a reasonable inference that the
 person to whom Chance directed an RTS is also the person who responded to it.
 Also, defendants do not claim that they were not the responders. Thus, for purposes
 of this order and judgment, the court will assume that the RTS addressee is also the
 responder.
        6
         Several months later, during step 3 of the grievance process, Chance
 explained that a prison doctor told him he should try to get a kosher diet if a
 Mediterranean diet was not available.
                                                 7
Appellate Case: 22-7008        Document: 010110778568        Date Filed: 12/07/2022   Page: 8



        The next relevant event came on May 7, when Chance submitted an RTS to

 “Ms. Phillips/Food Service.” Id. at 79. He claimed he

                  need[ed] kosher for MEDICAL reasons. I can not eat most
                  of the food on your regular menu. . . . I know I was told
                  by the chaplin [sic] that you have 60 days to put me on
                  kosher but this is a medical problem not just religious. . . .
                  Can you please fix this problem[?]

 Id. at 79, 80.

        While awaiting Phillips’s response, Chance submitted an RTS to Roberts (the

 prison’s healthcare administrator) on May 24. Chance again claimed that he had

 been prescribed a Mediterranean diet and asked, “Can you give me my Mediteranion

 [sic] diet or something equivalent to that for my dietary needs[?]” Id. at 449.

        That same day, Chance sent a written message to his case manager, asking her

 to “verify that I have discussed with you problems with not receiving proper food for

 my dietary need and that you have tried to communicate these to food service through

 e-mail on two occasion[s] to Ms Phillips.” Id. at 112. Later that day, the case

 manager responded, “We have spoke[n] about food issues several times. A hard copy

 & e-mailed copy of kosher meal approval was sent to food service.” Id.

        Chance sent another RTS to “Ms Phillips/Food Service” on June 3. Id. at 81.

 Similar to his May 7 RTS, he asserted, “I know I was told by the chaplin [sic] that

 you have 60 days to put me on kosher but this is a medical problem not just [a]

 religious problem.” Id. at 82. He then added,




                                                8
Appellate Case: 22-7008     Document: 010110778568       Date Filed: 12/07/2022    Page: 9



               [ODOC] has taken ever[y] penny from me for over four
               years[.][ 7] I can not buy my own food. I have been
               washing people’s stuff so I can have something to eat on
               most night[s]. . . . Can you please give me my kosher [diet]
               so I can have something to eat[?]

 Id.

        The next day, June 4, Roberts responded to Chance’s May 24 RTS. The

 response stated that there was “[n]o order for diet in medical record” and told Chance

 to discuss the issue at a medical appointment on June 11. Id. at 449.

        On June 20, Chance formally grieved Phillips’s failure to respond to his May 7

 and June 3 RTS’s. He asserted that he “signed for kosher [on] 4-19-19” but had not

 yet received it. Id. at 83. He also asserted that his case manager and another person

 (whose role is unknown) “have both sent numerous e-mail copies to Ms Phillips at

 Food Service,” apparently referring to information about his dietary needs. Id. His

 request for relief was: “allow me the dietary nutritions that are legally, and prescribed

 to me.” Id.

        The next day, June 21, Chance formally grieved Roberts’s June 4 response to

 his May 24 RTS (i.e., the response telling him there was no diet prescription in his

 medical record). He claimed, “I have had very little to eat for several months. . . .

 I was approved for kosher on 4-19-19. I have had to find my own food.” Id. at 84.

        Both of Chance’s grievances were received by the “Warden’s Office” within

 four days of filing. See id. at 83, 84.



        This accusation relates to Chance’s claim that he was being improperly
        7

 charged for medications, discussed below.
                                            9
Appellate Case: 22-7008     Document: 010110778568          Date Filed: 12/07/2022   Page: 10



        On July 12, Phillips responded to Chance’s May 7 and June 3 RTS’s. It is not

  clear whether Chance’s June 20 grievance prompted this response. In any event,

  Phillips simply wrote, “No response.” Id. at 79, 81.

        On August 1, Warden McCoy responded to Chance’s June 20 grievance. She

  repeated the language from the kosher request form stating that it can take up to sixty

  days to begin receiving kosher meals. She also said that “[f]ood services verified on

  8-1-19 that you have been receiving Kosher meals since 7-16-19.” Id. at 85.

        On August 12, Chance appealed McCoy’s response to the ARA. He asserted

  he had been receiving kosher meals since July 23, not July 16, and in any event,

  “[t]his is after multiple staff member[s] requested that food service give me food that

  I could eat. I went 97 days with out proper amounts of food to eat. I was not

  supposed to . . . go more th[a]n 60 days.” Id. at 86. 8

        On August 28, an ARA employee named Mark Knutson affirmed McCoy’s

  response because, he said, Chance did not substantiate his appeal. Knutson then

  announced that this disposition meant Chance had “satisfied the exhaustion of

  administrative remedies.” Id. at 88.

        As part of the Martinez report submitted in this lawsuit, ODOC included an

  affidavit from Knutson. Knutson asserted that Chance exhausted his administrative

  remedies as to his claim “regarding a prescribed Kosher diet.” R. vol. III at 22,



        8
          Chance’s claim of ninety-seven days appears to be a slightly miscalculated
  reference back to April 19 (ninety-five days earlier), which was the day the chaplain
  approved his kosher diet request.
                                             10
Appellate Case: 22-7008     Document: 010110778568        Date Filed: 12/07/2022     Page: 11



  ¶¶ 7, 8. ODOC also submitted an affidavit from Cheri McCleave-Redpath, who is a

  manager for the medical ARA. She stated that the medical ARA had not received a

  grievance appeal from Chance as to any medical issue, including “a specific medical

  diet.” Id. at 19, ¶ 5. Thus, Chance had “not exhausted his administrative remedy . . .

  with respect to any medical issues.” Id. ¶ 7.

        The district court said nothing about this apparent conflict. But it relied on

  Knutson’s affidavit (without mentioning McCleave-Redpath’s) to find that the

  “Administrative Review Authority agrees [Chance’s medical-diet] claim was

  exhausted.” R. vol. IV at 58 n.2. The district court then ruled against Chance on the

  merits.

               3.     Defendants’ Argument that Chance Did Not Exhaust Any Claim

        As noted, defendants argue on appeal that Chance failed to exhaust all his

  claims, which would necessarily include his medical-diet claim. If so, this could be

  reason to affirm the district court’s disposition without reaching the merits. But

  defendants do not frame this as an alternate argument for affirmance. They appear to

  believe, rather, that the district court found lack of exhaustion on all claims.

  See Aplee. Resp. Br. at 17 (“The District Court properly found that Appellant failed

  to exhaust and, therefore . . . granted summary judgment.”). Even more oddly,

  defendants support their argument that Chance “failed to exhaust his administrative

  remedies as to any claim” by citing the McCleave-Redpath affidavit and the Knutson

  affidavit, as if they say the same thing. Id.



                                             11
Appellate Case: 22-7008     Document: 010110778568         Date Filed: 12/07/2022    Page: 12



        We choose not to take up defendants’ argument, even if intended as an

  alternate basis on which to affirm. True, “[w]e may affirm on any ground adequately

  presented to the district court,” Griffith v. Colo., Div. of Youth Servs., 17 F.3d 1323,

  1328 (10th Cir. 1994), and we recognize that defendants argued complete failure of

  exhaustion to the district court (including by citing the two affidavits, as if they

  support each other, see R. vol. III at 235). But this argument fails on the

  “adequately” part of “adequately presented.”

        We simply do not know what to make of this situation: two state prison

  employees giving the district court diametrically opposed opinions about whether a

  prisoner exhausted his claim. We also cannot say, on this record, that Chance could

  only properly exhaust his medical-diet claim through the medical ARA. McLeave-

  Redpath only tells us that the claim was not exhausted through the medical ARA.

  She does not say it had to be exhausted through the medical ARA. Knutson does not

  say that either, and he would be the person we would expect to say so, if it were true

  (e.g., “This claim could not be exhausted through the general ARA; Chance needed

  to send it to the medical ARA.”).

        Moreover, we do not deem it obvious that any grievance touching on a

  medically needed diet must go to the medical ARA. Chance’s grievance paperwork

  shows he was not asking to be prescribed a medical diet. He was asking that prison

  food services provide him a medical diet that (he believed) he had already been

  prescribed. We cannot say that Oklahoma’s prisoner grievance policy



                                              12
Appellate Case: 22-7008     Document: 010110778568         Date Filed: 12/07/2022     Page: 13



  unquestionably requires such a grievance—primarily directed at food services

  personnel, not medical personnel—to be exhausted through the medical ARA.

         In short, because defendants failed to develop the record, we will not further

  consider the possibility of affirming the district court’s disposition of the medical-

  diet claim on the alternate basis that Chance failed to exhaust that claim.

                4.     Merits Analysis

         We now ask whether the district court properly granted summary judgment to

  Phillips and Roberts on this claim, and properly dismissed for failure to state a claim

  against McCoy.

         The Eighth Amendment requires prison officials to “ensure that inmates

  receive adequate food, clothing, shelter, and medical care.” Farmer v. Brennan,

  511 U.S. 825, 832 (1994). A prisoner claiming a violation of this requirement must

  show: (i) “the deprivation alleged [is], objectively, sufficiently serious”; and (ii) the

  responsible official acted with “deliberate indifference to inmate health or safety.”

  Id. at 834 (internal quotation marks omitted). Deliberate indifference means “the

  official knows of and disregards an excessive risk to inmate health or safety; the

  official must both be aware of facts from which the inference could be drawn that a

  substantial risk of serious harm exists, and he must also draw the inference.” Id.

  at 837.

         The district court found that Chance satisfied the first element (an objectively

  sufficiently serious deprivation, i.e., starvation) but he failed to show a genuine

  dispute of material fact about deliberate indifference. The court explained, “While

                                              13
Appellate Case: 22-7008     Document: 010110778568        Date Filed: 12/07/2022    Page: 14



  there was a delay in Plaintiff’s receiving his medical diet, there is no evidence of

  interference with the medical diet or that the delay was intentional.” R. vol. IV at 62.

        Chance disputes this reasoning. He claims it is “not even remotely plausible”

  that the prison “did not have any food that [he] could eat or no way of remedying this

  issue for this extremely long period of time.” Aplt. Opening Br. at 19. In this light,

  the question is if the record before the district court raised a genuine issue whether

  Phillips or Roberts, or both, were deliberately indifferent to Chance’s lack of food,

  and whether he plausibly pleaded McCoy’s liability in her role as warden. We will

  discuss each defendant separately, beginning with Roberts. Cf. Ashcroft v. Iqbal,

  556 U.S. 662, 676 (2009) (“[A] plaintiff must plead that each Government-official

  defendant, through the official’s own individual actions, has violated the

  Constitution.”).

                      a.     Roberts

        As relevant to this claim, the only evidence Chance submitted about Roberts

  was the May 24 RTS, where he asked, “Can you give me my Mediteranion [sic] diet

  or something equivalent to that for my dietary needs[?]” R. vol. II at 449. There is

  no hint here that Chance did not have enough to eat. Thus, Chance failed to raise a

  genuine dispute about whether Roberts “kn[ew] of and disregard[ed] an excessive

  risk to [Chance’s] health or safety.” Farmer, 511 U.S. at 837. We therefore affirm

  the district court’s grant of summary judgment in Roberts’s favor on this claim.




                                             14
Appellate Case: 22-7008    Document: 010110778568        Date Filed: 12/07/2022     Page: 15



                      b.     Phillips

        Chance’s May 7 RTS to Phillips stated that a kosher diet was a medical need,

  not just a religious request. In that light, Chance asked, in essence, if there was some

  way the typical sixty-day lag to start receiving kosher meals could be shortened.

  Then, in his June 3 RTS to Phillips, Chance repeated that his need for a kosher diet

  was medical, not just religious, and he added, “I can not buy my own food. I have

  been washing people’s stuff so I can have something to eat on most night[s].” R. vol.

  II at 82. Phillips waited until July 12 to respond to both RTS’s, and then her

  response was, “No response.” Id. at 79, 81. Finally, viewing the evidence in the

  light most favorable to Chance, he started receiving kosher meals on July 23. 9

        This evidence is enough to raise a genuine issue that Phillips knew Chance

  was not receiving enough food for reasons beyond his control. Moreover, Phillips

  has never argued that she lacked power to do anything about the situation. She

  instead emphasizes a part of the record showing that Chance received supplemental

  snacks.

        The issue of snacks refers to documents in the Martinez report showing that

  prison medical personnel had authorized Chance to receive one snack daily beginning

  in June 2018 at the latest, increased to two snacks daily beginning on July 10, 2019

  (shortly before he began receiving kosher meals). The district court recognized there



        9
          Our analysis of Phillips’s potential culpability does not turn on whether
  Chance started receiving kosher meals on July 23, as Chance claims, or on July 16, as
  reported in McCoy’s response to Chance’s grievance.
                                            15
Appellate Case: 22-7008    Document: 010110778568        Date Filed: 12/07/2022      Page: 16



  was a genuine dispute over the purpose of these snacks because Chance claimed they

  had been authorized before his GERD diagnosis, on account of the large amount of

  medication he takes.

        Because the record supports Chance’s explanation, the court must accept it for

  summary judgment purposes. Thus, the court must assume that Chance received

  snacks for reasons other than difficulty in obtaining a kosher diet. Notably,

  defendants offer no evidence that Phillips knew Chance was receiving snacks.

        It is still conceivable that Chance’s snacks were enough to keep him

  adequately fed, but Phillips does not argue as much and Chance’s contemporaneous

  RTS’s say he was not receiving enough food. Moreover, any argument that Chance

  happened to be receiving enough food from other sources would be an attack on the

  district court’s finding that Chance’s need was “sufficiently serious and meets the

  objective component of the deliberate indifference standard.” R. vol. IV at 62.

  Phillips could have made this argument as an alternative basis to affirm, but if she

  intended to, she has not supported it. Our own review of the record has not turned up

  any support either (i.e., evidence from which a reasonable jury could only conclude

  that the minimal amount Chance could eat from the regular prison menu, plus his

  supplemental snacks, was enough to feed him properly). Accordingly, on this record,

  the court must assume that Chance’s snacks were not prescribed to make up for his

  limited ability to eat from the general prison menu, and, in any event, were not

  enough to make up the shortfall.



                                            16
Appellate Case: 22-7008     Document: 010110778568         Date Filed: 12/07/2022     Page: 17



         Phillips further argues that there was no evidence Chance had been prescribed

  a Mediterranean diet or a kosher diet. We need not decide if we agree with Phillips’s

  view of the evidence because Phillips has not explained to us why a formal

  prescription would matter, at least when an inmate complains he cannot eat the food

  served on the regular menu and has therefore been scrounging for food on his own.

  Again, Phillips has not argued that she was powerless to act.

         In sum, the record before the district court contained enough evidence to

  reasonably infer that Phillips was deliberately indifferent to Chance’s lack of

  adequate food. But that does not end the inquiry. Phillips also asserted (and

  continues to assert) qualified immunity. This means Chance has the burden to

  “demonstrate on the facts alleged both that [1] the defendant violated his

  constitutional or statutory rights, and that [2] the right was clearly established at the

  time of the alleged unlawful activity.” Riggins v. Goodman, 572 F.3d 1101, 1107

  (10th Cir. 2009).

         Chance’s allegations, if accepted by a factfinder, would be enough to show

  that Phillips violated his Eighth Amendment right to adequate food in prison. The

  question is whether the right was clearly established. “The law is clearly established

  when a Supreme Court or Tenth Circuit decision is on point, or if the clearly

  established weight of authority from other courts shows that the right must be as

  plaintiff maintains.” Roska ex rel. Roska v. Peterson, 328 F.3d 1230, 1248 (10th Cir.

  2003). Usually, the relevant precedent “must be particularized to the facts.”

  Apodaca v. Raemisch, 864 F.3d 1071, 1076 (10th Cir. 2017). But “general

                                              17
Appellate Case: 22-7008     Document: 010110778568         Date Filed: 12/07/2022    Page: 18



  precedents may clearly establish the law when the defendant’s conduct obviously

  violates the law. Thus, a right is clearly established when a precedent involves

  materially similar conduct or applies with obvious clarity to the conduct at issue.”

  Id. (internal quotation marks, brackets, and citation omitted; emphasis removed).

        Chance cites only general precedents about prison officials’ duty to adequately

  feed prisoners (such as Farmer’s declaration that inmates must receive “adequate

  food, clothing, shelter, and medical care,” 511 U.S. at 832), and he relies on the idea

  of obviousness. In this circumstance, we are persuaded that he has fulfilled his

  burden to show the right was clearly established. The general duty to feed prisoners

  applies with obvious clarity when a prisoner complains he is not getting enough food

  because his medical condition prevents him from eating almost everything on the

  general prison menu. See, e.g., Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir.

  2002) (“A substantial deprivation of food may be sufficiently serious to state a

  conditions of confinement claim under the Eighth Amendment.”). Put slightly

  differently, as between allowing the prisoner to starve and finding medically suitable

  food, we do not see how prison officials would have any room for doubt about their

  obligation. Thus, on the limited record before the district court (i.e., the parties’

  pre-discovery filings, plus the Martinez report), the district court incorrectly granted

  summary judgment in Phillips’s favor on Chance’s medical-diet claim.




                                              18
Appellate Case: 22-7008    Document: 010110778568         Date Filed: 12/07/2022       Page: 19



                      c.     McCoy 10

        Through his grievance filed on June 21, 2019, Chance informed McCoy,

  “I have had very little to eat for several months. . . . I have had to find my own

  food.” R. vol. II at 84. The grievance also listed the employees from whom Chance

  had sought relief, including Phillips. Chance pleaded that McCoy, in her role as

  warden, had a duty to act when she received this information (no later than June 25).

  But she did not address his grievance until August 1.

        “Supervisors are only liable under § 1983 for their own culpable involvement

  in the violation of a person’s constitutional rights.” Serna v. Colo. Dep’t of Corr.,

  455 F.3d 1146, 1151 (10th Cir. 2006). As relevant here, Chance must show: (1) “the

  supervisor’s subordinates violated the constitution”; and (2) “the active participation

  or acquiescence of the supervisor in the constitutional violation by the subordinates.”

  Id.

        Chance satisfies the first element because we have concluded that his

  allegations, if accepted, would be enough to demonstrate Phillips violated his Eighth

  Amendment right to an adequate amount of food. As to the second element, we hold




        10
           As against McCoy, the district court dismissed Chance’s medical-diet claim
  under Rule 12(b)(6), so the question before us is whether Chance’s complaint
  “contain[ed] sufficient factual matter, accepted as true, to state a claim to relief
  [against McCoy] that is plausible on its face,” Iqbal, 556 U.S. at 678 (internal
  quotation marks omitted). For these purposes, the documents Chance attached to his
  complaint are treated as part of the complaint. See Hall v. Bellmon, 935 F.2d 1106,
  1112 (10th Cir. 1991).
                                             19
Appellate Case: 22-7008    Document: 010110778568        Date Filed: 12/07/2022    Page: 20



  that Chance likewise has plausibly pleaded McCoy’s acquiescence to Phillips’s

  inaction, given that McCoy waited over a month to respond.

        As for qualified immunity, this strikes us as another instance of “obvious

  clarity,” Apodaca, 864 F.3d at 1076 (internal quotation marks omitted; emphasis

  removed), such that general precedents are enough to clearly establish the right. We

  cannot see how a warden who learns that her subordinates are depriving an inmate of

  adequate food could have any doubt about the need to take action. Indeed, this

  circuit declared in 1976 that a supervisor may be held liable for acquiescing to a

  subordinate’s constitutional violation. See Kite v. Kelley, 546 F.2d 334, 337

  (10th Cir. 1976).

        For these reasons, Chance stated a plausible claim to relief. The district court

  therefore incorrectly dismissed Chance’s medical diet claim against McCoy.

        B.     Charging for Medicine

        Chance pleaded that, for at least four years, prison officials wrongly charged

  his inmate account for the cost of medicine prescribed to him, allegedly in violation

  of prison policy. Chance characterized this as an equal protection violation. Chance

  seems to have directed this claim at McCoy and perhaps Atkinson (who responded to

  medical grievance appeals on behalf of ODOC).

        The district court denied relief on the merits of this claim without discussing

  whether Chance had exhausted it administratively. Then, after discussing a different

  claim, the court returned to this claim and ruled that Chance had not exhausted it.



                                            20
Appellate Case: 22-7008       Document: 010110778568      Date Filed: 12/07/2022       Page: 21



  Because we agree the claim fails on the merits, we will not decide whether Chance

  properly exhausted it. 11

         The district court characterized Chance’s equal protection claim as a “class of

  one” claim, and Chance does not dispute that. Such a claim requires the plaintiff to

  demonstrate (1) “other similarly situated individuals were treated differently,” and

  (2) “there is no rational basis for the different treatment.” A.M. ex rel. F.M. v.

  Holmes, 830 F.3d 1123, 1167 (10th Cir. 2016) (internal quotation marks and brackets

  omitted). “The requirement that a plaintiff show that similarly situated persons were

  treated differently is especially important in class-of-one cases.” Jicarilla Apache

  Nation v. Rio Arriba Cnty., 440 F.3d 1202, 1212 (10th Cir. 2006) (internal quotation

  marks omitted). “Accordingly, courts have imposed exacting burdens on plaintiffs to

  demonstrate similarity in class-of-one cases.” Id. at 1213.

         In his summary judgment briefing, Chance said his differential treatment

  should be obvious by comparing his circumstances to the prison policies and

  procedures that allegedly apply. But the question is not whether the prison failed to

  follow its policies and procedures as to him. The question is whether it failed to

  follow those policies and procedures only as to him. Chance did not offer any

  relevant argument here, nor did he make a request that the district court defer

  summary judgment so Chance could pursue discovery on this claim. See Fed. R. Civ.



         11
            We therefore do not reach Chance’s argument that Atkinson interfered with
  his ability to exhaust this claim when she issued him a warning for misuse of the
  grievance process.
                                             21
Appellate Case: 22-7008      Document: 010110778568       Date Filed: 12/07/2022     Page: 22



  P. 56(d). 12 Accordingly, we affirm the district court’s grant of summary judgment on

  this claim. 13

         C.        Other Medical Claims

         Chance pleaded that he did not receive adequate medical care for shoulder pain

  and lymphedema. The district court ruled that Chance failed to exhaust his

  administrative remedies as to these claims.

         Chance’s appellate brief does not mention his claim based on shoulder pain, so

  we deem him to have abandoned it. Chance’s only mention of lymphedema is a

  reference to being “hospitalized for serious illness that was not properly treated.”

  Aplt. Opening Br. at 27 (citing a motion filed with this court in April 2022, in which

  he requested an injunction requiring defendants to treat his lymphedema). But

  Chance raises this issue only to argue that the district court erred when it denied him

  injunctive relief. Chance does not explain why the district court’s exhaustion

  analysis was wrong. See Nixon v. City & Cnty. of Denver, 784 F.3d 1364, 1366

  (10th Cir. 2015) (“The first task of an appellant is to explain to us why the district

  court’s decision was wrong. Recitation of a tale of apparent injustice may assist in

  that task, but it cannot substitute for legal argument.”). Thus, we deem Chance to




          Chance argued that discovery would prove lack of proper treatment for
         12

  many medical issues. See R. vol. III at 334. But assuming this was a proper
  Rule 56(d) request, it is not relevant to the question of differential treatment.
         13
           Given this disposition, we need not decide whether Chance adequately
  pleaded McCoy’s or Atkinson’s personal participation in the alleged constitutional
  violation.
                                             22
Appellate Case: 22-7008    Document: 010110778568         Date Filed: 12/07/2022    Page: 23



  have abandoned his lymphedema claim as well. We therefore affirm the district

  court’s grant of summary judgment on these claims. 14

        D.     Interference with Legal Mail

        For the first time on appeal, Chance alleges that his constitutional right of

  access to the courts was interfered with because his legal mail was tampered with or

  confiscated. He does not specify which of the defendants, if any, was responsible.

  Regardless, Chance cannot plead a new cause of action for the first time in this court.

  See, e.g., Petrini v. Howard, 918 F.2d 1482, 1483 n.4 (10th Cir. 1990) (“A federal

  appellate court, as a general rule, will not reverse a judgment on the basis of issues

  not presented below.”). So we will not further address this claim.

        E.     Procedural Rulings

        Finally, we address Chance’s challenges to a number of procedural rulings.

               1.     Denial of Chance’s Motion for Appointment of Counsel

        While defendants’ MTD/MSJ was pending, Chance moved for appointment of

  counsel. The district court denied that motion because Chance showed he could

  present his claims himself, and the legal issues were not complex. Chance argues

  this was error.

        “There is no constitutional right to appointed counsel in a civil case,” Durre v.

  Dempsey, 869 F.2d 543, 547 (10th Cir. 1989), but “[t]he court may request an



        14
            We will not reach Chance’s arguments about injunctive relief because the
  issue is moot. As noted, Chance was discharged from prison in July 2022, so the
  district court cannot now enjoin defendants to meet his medical needs. See
  Wirsching, 360 F.3d at 1196.
                                             23
Appellate Case: 22-7008     Document: 010110778568         Date Filed: 12/07/2022     Page: 24



  attorney to represent any person unable to afford counsel,” 28 U.S.C. § 1915(e)(1).

  “[T]he factors to be considered in deciding whether to appoint counsel[] includ[e] the

  merits of the litigant’s claims, the nature of the factual issues raised in the claims, the

  litigant’s ability to present his claims, and the complexity of the legal issues raised by

  the claims.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (internal

  quotation marks omitted). “We review the denial of appointment of counsel in a civil

  case for an abuse of discretion,” id., although abuse of discretion in this context is

  even more deferential than usual: “Only in those extreme cases where the lack of

  counsel results in fundamental unfairness will the district court’s decision be

  overturned,” McCarthy v. Weinberg, 753 F.2d 836, 839 (10th Cir. 1985).

         The district court’s ruling did not result in fundamental unfairness, nor do we

  see an abuse of discretion in any event. We therefore reject Chance’s challenge to

  the district court’s ruling denying his motion for appointment of counsel. 15

                2.     Alleged Delay in Processing Chance’s Motion for Judgment on
                       the Pleadings, Resulting in its Denial

         Chance claims the U.S. Marshals served his complaint on defendants in mid-

  January 2021 and defendants’ time to answer expired a few weeks later. So he

  mailed a motion for judgment on the pleadings (which was, in substance, something

  like a motion for default judgment) on February 26, 2021, but the district court did

  not file it until May 20, 2021. In between those dates, defendants prepared and filed




          We do not mean to foreclose the possibility of appointing counsel on
         15

  remand, if appropriate.
                                              24
Appellate Case: 22-7008     Document: 010110778568       Date Filed: 12/07/2022    Page: 25



  the Martinez report, and filed the MTD/MSJ (on May 11). Because defendants had

  filed their motion by the time Chance’s motion for judgment on the pleadings was

  docketed, the district court denied Chance’s motion, apparently as moot.

        Chance seems to argue that the alleged delay robbed him of a chance to win

  his case early, or at least to have his version of the facts deemed undisputed. But

  whatever argument he means to present, the record does not support his claim that he

  prepared and mailed his motion in February 2021. The law library supervisor, who

  claims to have deposited the motion in the mail, says that he or she did so on May 17,

  2021. See R. vol. III at 307. And in the motion itself, Chance claims he had not

  received a copy of the Martinez report “as of May 17th, 2021.” Id. at 303.

        Because the record contradicts Chance’s claim of a two-month delay between

  the motion’s mailing and its filing, the court need not consider relief a party might be

  entitled to in the alleged circumstances, if any.

               3.     Denial of Chance’s Motion to Supplement His Exhibits

        A week after filing his response to the MTD/MSJ, Chance moved to

  supplement his exhibits with a medical services request and an RTS complaining

  about a recent policy change. Previously, the prison delivered his food directly to his

  cell. After the policy change, however, he needed specific medical authorization for

  such treatment (which he had apparently never received). Chance did not explain the

  relevance of these documents.

        The district court denied Chance’s motion because, in its opinion, the

  documents did not relate to Chance’s existing claims (as opposed to a potential new

                                             25
Appellate Case: 22-7008    Document: 010110778568        Date Filed: 12/07/2022   Page: 26



  claim about the policy change). In this appeal, Chance argues that the documents

  would have shown “a continuance of wrongs and further retaliatory acts.” Aplt.

  Opening Br. at 28. We review for abuse of discretion. See Sports Racing Servs., Inc.

  v. Sports Car Club of Am., Inc., 131 F.3d 874, 894 (10th Cir. 1997) (noting that a

  district court’s decision to admit or exclude evidence at summary judgment is

  reviewed for abuse of discretion, “[l]ike other evidentiary rulings”).

        As noted, Chance never explained to the district court the relevance of the

  supplemental exhibits. Even if he had, the district court was well within its

  discretion to conclude that the documents were not relevant to the issues raised in the

  MTD/MSJ. We therefore reject Chance’s argument.

  IV.   CONCLUSION

        We reverse the district court’s grant of summary judgment to Phillips, and its

  dismissal of McCoy, on Chance’s medical-diet claim. As to all other issues, we

  affirm. We remand for further proceedings consistent with this opinion. 16


                                              Entered for the Court


                                              Allison H. Eid
                                              Circuit Judge




        16
          This disposition does not foreclose the possibility that Phillips or McCoy, or
  both, may be entitled to summary judgment at the conclusion of discovery.
                                             26